Citation Nr: 1828639	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  08-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected gunshot wound (GSW) of the left leg with healed compound, comminuted fracture of the left tibia with scars, excluding a period of temporary total disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease (left knee disability) prior to September 8, 2003, and in excess of 20 percent thereafter, excluding a period of temporary total disability.

3.  Entitlement to an initial compensable disability rating for a left ankle degenerative joint disease (left ankle disability) prior to September 1, 2004, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the RO in Newark, New Jersey, which has jurisdiction.

In September 2008, the Veteran had a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Board informed the Veteran that he had the option to have another hearing before a VLJ who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the September 2008 hearing.  See the May 2007 VA letter and the May 2017 response.

In December 2008, the Board remanded the issue of entitlement to an increased rating for the left leg GSW for further development, to include obtaining outstanding treatment records and a VA examination.

A June 2009 rating decision granted a separate 10 percent rating for degenerative joint disease of the left knee, as secondary to left leg GSW, effective September 8, 2003.  In addition, a temporary total evaluation for treatment requiring convalescence was assigned from March 8, 2004 through April 30, 2004, for surgery involving the tibia and fibula resulting from the left leg GSW residuals.

In January 2010, the Board remanded the issues of entitlement to increased ratings for left leg GSW and left knee degenerative joint disease for additional development.

In February 2012, the Board again remanded the appeal for further development, to include issuance of a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of service connection for degenerative joint disease of the left knee.

A March 3, 2014 rating decision granted a separate 10 percent rating for degenerative joint disease of the left ankle, as secondary to left leg GSW, effective September 1, 2004.  In addition, the temporary total evaluation was extended from March 8, 2004 through August 31, 2004.  The evaluation of the left knee was increased to 20 percent beginning September 8, 2003, exclusive of the temporary total evaluation.

The issues of increased ratings for a left knee disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's disability picture for left leg GSW more nearly approximates severe impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a left leg GSW has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code (Code) 5311 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. 38 C.F.R. § 4.14 (2017).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's left leg GSW is currently rated 30 percent under 38 C.F.R. § 4.73, Code 5312.  The Board notes that initially the left leg GSW was rated under Code 5311.  

Diagnostic Codes 5311 and 5312 provide ratings for injuries to Muscle Groups XI and XII, respectively. The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee. The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf. The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantaris.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c) (2017).  Under 38 C.F.R. § 4.56 (d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56 (d)(4).

The Veteran underwent a VA examination in September 2016.  The VA examiner determined that the in terms of muscle injuries resultant from the GSW, the primary functional impairment is of groups XI and XII.  The examiner noted that the Veteran has weakness of the tibialis anterior and peroneal musculature.  He further noted that the weakness did not impact his normal gait and opined that the Veteran's reported intermittent "stumbling" is "likely due to the dorsiflexion weakness causing a mild foot drop with catching of the toe when he is tired or when the leg is put under stress."  The examiner determined that the weakness is chronic and noted that it had not significantly changed from June 2006.  He noted the Veteran's contention that the progression of his disability was more related to his knee and ankle and not a specific progression of this left leg GSW.  The examiner further noted that the Veteran has mild intermittent pain in the tibia which "is not impairing his function."

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the left leg GSW.  In this regard, the Veteran is currently in receipt of the maximum disability rating for injury of either of the muscle groups under Diagnostic Code 5312 and Diagnostic Code 5311.  Accordingly, he has been granted the full benefit under that Code.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code.  The remaining disability code for muscle injuries of the foot and leg (Code 5310) has a maximum disability rating of 30 percent and therefore cannot afford a higher rating.  Moreover, he is already rated under Code 5262 for a left tibia fracture (which is remanded herein) and cannot be rated twice under that code.  See 38 C.F.R. § 4.14.  Consequently, a rating higher than 30 percent for a left leg GSW is not warranted.  


ORDER

A disability rating in excess of 30 percent for a left leg GSW is denied.



REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that, whenever possible, examinations of joints for rating purposes include testing in weight-bearing and nonweight-bearing, in passive and active motion, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158, 168-69 (2016).  A more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.

The Veteran was most recently provided VA examinations of the left knee and left ankle in September 2016.  These examination reports do not contain all of the relevant findings as noted by the Court in Correia and Sharp.  On remand, VA examinations should be provided to evaluate the Veteran's left knee disability and left ankle disability, including assessments of any functional loss during flare-ups and upon testing in weight-bearing and nonweight-bearing, in passive and active motion, and with the range of the opposite undamaged joint.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Then, schedule the Veteran for VA examination(s) to evaluate the nature and severity of his left knee and left ankle disabilities.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

a) In compliance with the Court in Correia, the examiner must test for pain and record the range of motion for the left knee and left ankle in active motion, passive motion, weight-bearing, and nonweight-bearing conditions and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, then the examiner should provide a clear explanation as to why the testing was not conducted.

b) The examiner must also express an opinion as to whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible. 

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations. 

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


